DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments of October 21, 2021, are noted and entered.  Regarding claims 20, 30, and 31, the status identifiers for each of claims 20 and 30 recite “canceled” with corresponding text. Note that under 37 C.F.R. 1.121(c)(4)(i), “No claim text shall be presented for any claim in the claim listing with the status of 'canceled' or 'not entered'.”  Future submissions to the Office including canceled claims, should only recite a status identifier of “Canceled” for the claim without any corresponding text. Additionally, although not currently examined, withdrawn claim 31 is now dependent from a canceled claim which is improper.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mollendorf, as evidenced by “Nanogel: fine particle aerogel” to Cabot.
Regarding claims 1, 4, 5, 15, and 16, Mollendorf teaches a composite insulation material including a syntactic foam component and a plurality of aerogel inserts embedded within the syntactic foam component (Mollendorf, Abstract, column 2 lines 35-56).  Mollendorf teaches that the syntactic foam component can include an elastomeric matrix and a filler dispersed substantially throughout the elastomeric matrix (Id., column 4 lines 41-55), wherein the filler can include a plurality of microspheres, such as glass microspheres, in an amount by volume of between about 10 and about 70 percent of the syntactic foam component (Id., column 4 line 66 to column 5 line 20).  Mollendorf teaches that the aerogel inserts can includes silica, wherein the aerogel inserts are present in any volume of between about 40 percent and about 90 percent of the composite insulation material (Id., column 5 lines 29-42).  Mollendorf teaches that the composite insulation material can include a laminate layer substantially covering the first surface of the composite insulation material core and a laminate layer substantially covering the opposed second surface of the composite insulation material core, such as a nylon/spandex laminating compound (Id., column 6 lines 9-30), which is a cloth-like material (Id., column 15 lines 13-31).  Note that Spandex is ordinarily known in the art as a fiber and that the laminate layers covering the surfaces appear to be within the scope of the claimed textile.  Mollendorf teaches that the 
Note that since the cloth-like material layers cover the surface or surfaces of the composite insulation material, the cloth-like material layer and the composite insulation material are within the scope of the claimed textile substrate and composite coating.  
Additionally, the recitation of a textile substrate coated with the coating is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are 
Regarding claims 4 and 5, in the event it is shown that Mollendorf does not appear to teach the claimed ranges with sufficient specificity, note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claim 15, Mollendorf does not appear to teach the claimed decrease in thermal conductivity as claimed.  However, the claims are referencing a textile assembly without setting forth any structure or composition.  Additionally, as set forth above, Mollendorf teaches a substantially similar or identical composite for a substantially similar or identical purpose.  Therefore, although Mollendorf does not disclose the claimed property, the claimed property is deemed to be inherent to the structure in Mollendorf, since Mollendorf teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 16, Mollendorf teaches that suitable aerogels include NANOGEL fine particle aerogel (Cabot Corp.) (Mollendorf, column 5 lines 29-42).  As set forth in “Nanogel: fine particle aerogel,” NANOGEL is fully hydrophobic (Cabot, page 1).


Claim Rejections - 35 USC § 103
Claims 4, 5 and 10-12 are rejected under 35 U.S.C. 103 as obvious over Mollendorf, as applied to claims 1, 4, 5, 15, and 16 above.
Regarding claims 4 and 5, in the event it is shown that Mollendorf does not appear to teach the claimed ranges with sufficient specificity, it would have been obvious to one of ordinary skill to adjust and vary the volume amounts of the aerogel and microspheres, such as within the claimed ranges, as Mollendorf establishes that such volume amounts are suitable for the invention of Mollendorf.    
Regarding claims 10-12, Mollendorf teaches that the microspheres may comprise glass microspheres (Mollendorf, column 4 line 66 to column 5 line 20).  Additionally, Mollendorf teaches that the glass microspheres may be hollow (Id., Example 1).  It is reasonable for one of ordinary skill to expect that both solid and hollow glass microspheres are suitable fillers materials, where hollow glass microspheres may be utilized based on the desired density of the material, as hollow glass microspheres occupy similar volumes to solid glass microspheres but at a lower weight.  Note that hollow glass microspheres appear to be within the scope of expanded microspheres.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite insulation material of Mollendorf, wherein the microspheres comprise solid or unexpanded microspheres and hollow or expanded microspheres, such that the volume percent ratio of the aerogel to the expanded and unexpanded microspheres is within the claimed ratios or approximately equal, as it is within the level of ordinary skill to determine suitable properties of the composite based on the aerogel and 

Claims 2, 3, 6-9, 15, 17-19, 21-26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mollendorf, as applied to claims 1, 4, 5, 10-12, 15, and 16 above, in view of US Pub. No. 2014/0128488 to Lotti, as evidenced by Cabot.
Regarding claims 2, 3 and 28, Mollendorf teaches that the syntactic foam component can include an elastomeric matrix.  Mollendorf does not appear to teach the matrix comprising aqueous polyurethane. However, Lotti teaches organic polymer foams made in the presence of impregnated aerogel particles, wherein the foams have exceptionally low thermal conductivities (Lotti, Abstract).  Lotti teaches that the aerogel is in the form of a particulate having an average particle diameter of at least 0.1 micron, preferably at least 1 micron (Id., paragraph 0024).  Lotti teaches impregnating porous aerogel particles with a volatile liquid and then forming a mixture containing the impregnated aerogel particles and an organic polyisocyanate and reacting and foaming to form a composite foam containing aerogel particles embedded in a matrix of polyurethane (Id., paragraphs 0010-0018).  Lotti teaches that the composite polyurethane foams have low densities and excellent thermal insulation properties (Id., paragraph 0019), having a .lambda value of less than 30 mW/K∙m (Id., paragraph 0073). Lotti teaches that, depending on the applications, the polyurethanes can be elastomeric polyurethanes (Id., paragraph 0039) including water as a blowing agent (Id., paragraph 0050).  Lotti teaches that the extruded foam can be extruded into a variety of shapes such as a sheet with a thickness of 13 mm or less (Id., paragraph 0065).

Note that the limitation directed to an aqueous polyurethane dispersion is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claims 6-9, Mollendorf does not appear to teach the claimed particle size distribution.  However, Lotti teaches that the aerogel is in the form of a particulate having an 
Regarding claims 17-19, 21-26, 28 and 29, the teachings of Mollendorf set forth above are incorporated here.  Mollendorf teaches that the microspheres may comprise glass microspheres (Mollendorf, column 4 line 66 to column 5 line 20).  Additionally, Mollendorf teaches that the glass microspheres may be hollow (Id., Example 1).  It is reasonable for one of ordinary skill to expect that both solid and hollow glass microspheres are suitable fillers materials, where hollow glass microspheres may be utilized based on the desired density of the material, as hollow glass microspheres occupy similar volumes to solid glass microspheres but at a lower weight.  Note that hollow glass microspheres appear to be within the scope of expanded microspheres.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite insulation material of the prior art combination, wherein the microspheres comprise solid or unexpanded microspheres and 
Note that Mollendorf teaches that suitable aerogels include NANOGEL fine particle aerogel (Cabot Corp.) (Mollendorf, column 5 lines 29-42).  As set forth in “Nanogel: fine particle aerogel,” NANOGEL is fully hydrophobic (Cabot, page 1).
Mollendorf does not appear to teach the claimed particle size distribution.  However, Lotti teaches that the aerogel is in the form of a particulate having an average particle diameter of at least 0.1 micron, preferably at least 1 micron (Lotti, paragraph 0024).  Since the average particle diameter of the prior art overlaps with the claimed ranges, it is within the level of ordinary to determine suitable average particle diameters and particle size distributions based on the resulting thermal conductivity and volume amount set forth in the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite insulation material of the prior art combination, and adjusting and varying the particle size distribution and median, such as within ranges, including the d(10), d(90) and d(50) ranges, as taught and suggested by Lotti, motivated by the desire of forming a conventional composite insulation material comprising aerogel particle sizes known in the art as being predictably suitable for insulation materials, based on the desired thermal conductivity and volume amount.
Regarding claim 19, the prior art combination does not appear to teach the claimed decrease in thermal conductivity as claimed.  However, the claims are referencing a textile 
Regarding claims 15, 19 and 22, it should be noted that the claims are dependent from claims 1 and 17.  However, the claims each recite the same property, even though the structures are different.  For example, claim 1 requires a polymer matrix and at least silica aerogel particles, as the claim includes 0% microspheres. Therefore, the property of claims 15 and 22, appears to be present regardless if expanded and unexpanded microspheres are present.  However, claim 17 requires a foamed polymer matrix and each of silica aerogel particles, expanded and unexpanded microspheres.  Therefore, the scope of the property of claims 15, 19 and 22, appears to be present if microspheres as claimed are present or absent.
Regarding claims 23 and 24, the prior art combination teaches that the composite insulation material can have a thermal conductivity of not more than about 50 mW/m∙K, preferably between about 10 and about 50 mW/m∙K (Mollendorf, column 9 lines 8-12).
Regarding claims 25, 26 and 29, the prior art combination teaches that the composite insulation material can have a thermal conductivity of not more than about 50 mW/m∙K, preferably between about 10 and about 50 mW/m∙K (Mollendorf, column 9 lines 8-12).  The prior art combination teaches that the syntactic foam component can have a thickness of between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite insulation material of the prior art combination, and adjusting and varying the thickness of the material, such as within the claimed ranges, as it is within the level of ordinary skill to determine properties of the composite based on the desired end use of the material, as taught by the prior art combination.

Response to Arguments
Applicants’ arguments filed October 21, 2021, have been fully considered but they are not persuasive. Applicants argue that Mollendorf does not appear to refer to or suggest embedding aerogel particles in a composite material with a polymer binder, or to use such a composite material as a coating on textile substrate or a textile fiber that can be a precursor to a fabric of any kind.  Examiner respectfully disagrees.  Initially, the claimed invention is directed to a textile and a composition comprising a polymer or foamed polymer matrix and particulates.  The claimed invention does not appear to require an additional polymer binder.  Therefore, Applicants’ arguments do not appear to be within the scope of the claimed invention.
As set forth above, Mollendorf teaches a composite insulation material including a syntactic foam component and a plurality of aerogel inserts embedded within the syntactic foam component.  Mollendorf teaches a layer covering the surfaces of the insulation material, such as a nylon/Spandex laminate which is cloth-like.  Spandex is ordinarily known in the art as a fiber, 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786